Title: To Benjamin Franklin from Joseph Varage, 29 October 1779
From: Varage, Joseph
To: Franklin, Benjamin


Excelence.a Lorient Le 29. octobre 1779.
J’ai L’honneur de vous Envoyer les Signeaux de reconnoissances que nous avions fait et Convenus avec Mr. Jones avant nôtre depart de ce port. Je les avois ouvert et recachetés Ensuite, pour faire le Signal a un Batiment duquél J’etois Envuë apres que Mr. Jones m’eut quité le 26. aoust dernier.
J’aurois desiré, Excelence, que Mr. Jones eut resté sur les parages des Blasques à l’ouest d’Irlande ou Il mi laissa par l’effet d’un coup de vent qu’il l’obligea de laisser Courrir vent arriere, mais Je me flate de trouver quelque Jour de nouvelles occasions qui En me metant a même de donner des marques de ma reconnoissance aux Etats unis me fourniront Encore les moyens de vous assurer du trés profond respect avec Ce que Je Suis, Excelence Vôtre tres humble et tres ôbeissant serviteur
VARAGE
 
Notation: Varage Oct 29. 79
